          Case 2:17-cv-02651-GMN-EJY Document 63 Filed 11/18/19 Page 1 of 4



   Ronald D. Green (NV Bar No. 7360)
 1 Alex J. Shepard (NV Bar No. 13582)
 2 RANDAZZA LEGAL GROUP, PLLC
   2764 Lake Sahara Drive, Suite 109, Las Vegas, NV 89117
 3 Telephone: 702-420-2001
   ecf@randazza.com
 4 Attorneys for Defendants
   Stephen Fairfax and MTechnology
 5
   Mark A. Hutchison (4639)
 6
   Jacob A. Reynolds (10199)
 7 Piers R. Tueller (14633)
   HUTCHISON & STEFFEN, PLLC
 8 Peccole Professional Park
   10080 West Alta Drive, Suite 200, Las Vegas, Nevada 89145
 9 Telephone: (702) 385-2500
   mhutchison@hutchlegal.com
10 jreynolds@hutchlegal.com

11 Qtueller@hutchlegal.com
12 Samuel Castor (NV Bar No. 11532)
   Anne Marie-Birk (NV Bar No. 12330)
13 SWITCH, LTD.
   7135 South Decatur Blvd. Las Vegas, NV 89118
14 Telephone: 702-444-4111
   sam@switch.com
15
   abirk@switch.com
16
   Attorneys for Plaintiff
17 Switch, Ltd.

18                                  UNITED STATES DISTRICT COURT
19                                           DISTRICT OF NEVADA
   SWITCH, LTD.,                                       Case No.: 2:17-cv-02651-GMN-EJY
20 a Nevada limited liability company,
21                 Plaintiff,                                 JOINT MOTION REGARDING
                                                              [PROPOSED] STIPULATED
22
           vs.                                                PROTECTIVE ORDER
23
   STEPHEN FAIRFAX; MTECHNOLOGY;
24 DOES 1 through 10; and ROE ENTITIES 11
   through 20, inclusive,
25
                  Defendants.
26
27
28                                                         -1-
                                Joint Motion Regarding Proposed Stipulated Protective Order
                                                 2:17-cv-02651-GMN-EJY
          Case 2:17-cv-02651-GMN-EJY Document 63 Filed 11/18/19 Page 2 of 4




 1         Plaintiff Switch, Ltd. (“Switch”) and Defendants Stephen Fairfax and MTechnology
 2 (“MTech”), through counsel, hereby jointly move that the Court approve and execute the [Proposed]
 3 Stipulated Protective Order attached to this Joint Motion as Exhibit 1.
 4         When the parties began negotiating the language of a Stipulated Protective Order in July of
 5 2019, they were unable to agree on a few key provisions of the Stipulated Protective Order. This
 6 caused Defendants to file with the Court a Request for Pretrial Conference and Submission of
 7 Proposed Protective Order (Doc. # 48) on September 3, 2019. Defendants attached their proposed
 8 Protective Order as Exhibit A to their Request.
 9         On September 17, 2019, Plaintiff filed its Response to Defendants’ Request for Pretrial
10 Conference and Submission of Proposed Protective Order (Doc. # 52). Plaintiff attached its proposed

11 Protective Order as Exhibit 7 to its Response. On September 24, 2019, Defendants filed their Reply
12 in Support of Defendants’ Request for Pretrial Conference and Submission of proposed Protective
13 Order (Doc. # 53).
14         After Defendants’ Request was fully briefed, the parties continued to discuss the contents of
15 the proposed Protective Order and subsequently agreed upon mutually acceptable language. The
16 parties have attached their mutually agreed proposed Stipulated Protective Order as Exhibit 1 to this
17 Joint Motion. The parties request that the Court approve and execute the attached proposed Order at

18 its earliest convenience. The parties additionally agree that Defendants’ Request for Pretrial
19 Conference has been rendered moot by this Joint Motion.
20         Dated: November 18, 2019.        Respectfully submitted,
21                                                   /s/ Ronald D. Green
22                                                   Ronald D. Green (NV Bar No. 7360)
                                                     Alex J. Shepard (NV Bar No. 13582)
23                                                   RANDAZZA LEGAL GROUP, PLLC
                                                     2764 Lake Sahara Drive, Suite 109
24                                                   Las Vegas, NV 89117
25                                                   Attorneys for Defendants
                                                     Stephen Fairfax and MTechnology
26
27
28                                                     -2-
                            Joint Motion Regarding Proposed Stipulated Protective Order
                                             2:17-cv-02651-GMN-EJY
     Case 2:17-cv-02651-GMN-EJY Document 63 Filed 11/18/19 Page 3 of 4



                                           /s/ Jacob A. Reynolds
1
                                           Samuel Castor (NV Bar No. 11532)
2                                          Anne Marie-Birk (NV Bar No. 12330)
                                           SWITCH, LTD.
3                                          7135 South Decatur Blvd.
                                           Las Vegas, NV 89118
4
                                           Mark A. Hutchison (NV Bar No. 4639)
5                                          Jacob A. Reynolds (NV Bar No. 10199)
6                                          Piers R. Tueller (NV Bar No. 14633)
                                           HUTCHISON & STEFFEN, PLLC
7                                          Peccole Professional Park
                                           10080 West Alta Drive, Suite 200,
8                                          Las Vegas, Nevada 89145
9
                                           Attorneys for Plaintiff
10
                                           Switch, Ltd.
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28                                           -3-
                  Joint Motion Regarding Proposed Stipulated Protective Order
                                   2:17-cv-02651-GMN-EJY
         Case 2:17-cv-02651-GMN-EJY Document 63 Filed 11/18/19 Page 4 of 4




1                                                                      Case No. 2:17-cv-02651-GMN-EJY
2                                   CERTIFICATE OF SERVICE
3         I HEREBY CERTIFY that on October 18, 2019, I electronically filed the foregoing document
4 with the Clerk of the Court using CM/ECF. I further certify that a true and correct copy of the
5 foregoing document is being served via transmission of Notices of Electronic Filing generated by
6 CM/ECF.
7                                                  Respectfully Submitted,
8
                                                   /s/ Crystal Sabala
9                                                  Employee,
                                                   Randazza Legal Group, PLLC
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28                                                   -4-
                          Joint Motion Regarding Proposed Stipulated Protective Order
                                           2:17-cv-02651-GMN-EJY
